Exhibit 10j. (9)

AGREEMENT

BETWEEN

MARCH POINT COGENERATION COMPANY AND NORTHWEST NATURAL GAS COMPANY

This AGREEMENT (“Agreement”), dated and made effective as of February 8, 2008 is
by and between MARCH POINT COGENERATION COMPANY, a California general
partnership ( “MPCC”), having a place of business at 8507 S. Texas Road,
Anacortes, WA 98221 and NORTHWEST NATURAL GAS COMPANY, an Oregon corporation,
having a place of business at 220 NW 2nd Ave., Portland, OR 97209 (“NW
NATURAL”).

WITNESSETH:

WHEREAS, Northwest Pipeline GP (“NWPL”) has offered MPCC a right of first
refusal (“ROFR”) to extend MPCC’s existing capacity on NWPL’s pipeline under
Contract No. 100055 for a primary term from January 1, 2012 through December 31,
2046, and

WHEREAS, MPCC (a) has no commercial need or interest in such capacity from the
period January 1, 2017 through December 31, 2046 (the “Second Period”) and
(b) may have no commercial need or interest in such capacity from the period
January 1, 2012 through December 31, 2016 (the “First Period”), and

WHEREAS, NW NATURAL desires to assume said capacity rights as provided for
herein.

NOW, THEREFORE, based upon the mutual promises and the terms, conditions,
obligations, warranties and covenants in this Agreement, the parties hereto
agree as follows:

1. Mutual Undertakings.

A. MPCC and NW Natural each hereby acknowledges and agrees that MPCC may, but is
not obligated to, exercise the ROFR offer from NWPL to continue its existing
capacity rights to 12,000 MMBtu/D of TF-1 capacity for the period from
January 1, 2012 through December 31, 2046 (hereafter, the “Capacity Rights”).

B. MPCC and NW NATURAL further agree that if MPCC successfully exercises its
ROFR pursuant to Section 1A, above, (i) MPCC will immediately permanently
release such Capacity Rights for the Second Period to NW NATURAL, pursuant to
NWPL’s permanent capacity release tariff requirements, via the NWPL electronic
bulletin board, and NW NATURAL will accept such permanent release of and will
assume the Capacity Rights for the Second Period; and (ii) if MPCC subsequently
determines, in its sole discretion, that it will have no requirements for all or
any portion of the Capacity Rights for the First Period (up to 12,000 MMBtu/D
and up to any remaining time in the First Period) (the “Surplus Capacity
Rights”), upon reasonable prior notice to NW NATURAL given to NW NATURAL no
later than June 30, 2009, MPCC will permanently release such Surplus Capacity
Rights to NW NATURAL, pursuant to NWPL’s capacity release requirements, via the
NWPL electronic bulletin board and NW NATURAL will accept such permanent release
of and will assume the Surplus Capacity Rights. If MPCC does not provide the
notice set forth in the previous sentence with respect to the Surplus Capacity
Rights by June 30, 2009, NW NATURAL will have no obligation to assume such
Surplus Capacity Rights and MPCC will have no obligation to permanently release
such Surplus Capacity Rights to NW NATURAL.

C. Upon the effective date of the permanent capacity release, NW NATURAL agrees
to assume and be responsible for, and shall perform, pay and discharge all
duties, obligations and liabilities of any nature (including all financial
responsibilities and tariff obligations) with respect to: (i) the Capacity
Rights for the Second Period; and, if applicable, (ii) the Surplus



--------------------------------------------------------------------------------

C. The parties may also mutually agree to utilize the service of a mediator
pursuant to a joint engagement.

D. If a dispute or disputes involving the rights and obligations of the parties
to this Agreement, including any question regarding its existence, validity or
termination, cannot be settled by negotiation or mediation as referred to above,
it shall be finally resolved by arbitration. Within sixty (60) days (unless
otherwise extended by mutual agreement of the parties) after receipt of the
written Notice of Dispute, any such claim shall be submitted for binding
arbitration in accordance with the then current Rules for Non-Administered
Arbitration of the International Institute for Conflict Prevention & Resolution
and this provision. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16 to the exclusion of any provision of state law
inconsistent therewith or which would produce a different result. Judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction. The arbitration shall be held in a location as may be mutually
convenient and agreed to in writing by the parties. The parties shall attempt to
agree upon a single arbitrator within five (5) business days following the
receipt of notice to begin arbitration proceedings. If the parties fail agree
upon an arbitrator, then each party shall appoint an arbitrator and the two
arbitrators shall select a third arbitrator within fifteen (15) days of the
request for the arbitration. The arbitrator(s) shall be qualified to decide the
matter in dispute, with some experience and knowledge of the energy industry.
The arbitrator(s) shall not be a current or former director, officer, employee,
or agent of either party, or the beneficial owner of any interest or common
stock of either party, any affiliate of either party, or a partner or employee
of a law firm that has represented either party within the two (2) years
preceding the invocation of arbitration, unless disclosed and waived by the
parties. The arbitrator shall set forth the reasons for the award in writing.
The terms hereof shall not limit any obligation of a party to defend, indemnify
or hold harmless another party against court proceedings or other claims,
losses, damages, or expenses and in such event an ancillary dispute between the
parties which arises out of the claim may be resolved in such forum.

E. Pending the completion of any arbitration proceedings, obligations not in
dispute shall continue to be performed.

6. Entirety of Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings between the parties hereto relating to the
subject matter hereof. No course of prior dealings between the parties or their
predecessors shall be relevant to supplement or explaining any terms used
herein.

7. Severability. This Agreement is subject to all applicable federal and state
laws and nothing herein is intended to violate any such law. If any clause or
provision of this Agreement is held to by invalid or unenforceable by any court,
the invalidity or unenforceability of such clause or provision shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such invalid or unenforceable clause or provision
had not been contained in this Agreement.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. A facsimile version of the signature
page shall have the same legal effect as an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

MARCH POINT COGENERATION COMPANY

BY:

 

LOGO [g23783image001.jpg]

TITLE:

 

LOGO [g23783image002.jpg]

DATE:

 

LOGO [g23783image003.jpg]

NORTHWEST NATURAL GAS COMPANY

BY:

 

LOGO [g23783image004.jpg]

TITLE:

 

LOGO [g23783image005.jpg]

DATE:

 

LOGO [g23783image006.jpg]